 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     SAMUEL WINDHAM, Jr.,                                Case No. 2:18-cv-02656 WBS DMC (PC)
12
                                          Plaintiff, ORDER
13
                   v.
14

15   C. WOFFORD, et al.,
16                                     Defendants.
17

18        On May 20, 2021, Defendants Osman, Champion, Snelling, Inniss, Medina and Pai moved

19   this Court to modify the Discovery and Scheduling Order issued October 19, 2020, setting the

20   dispositive motions deadline as May 23, 2021. Good cause having been shown, Defendants’

21   motion is granted. Motions for summary judgment are now due on or before June 14, 2021.

22        IT IS SO ORDERED.

23
          Dated: May 24, 2021
24                                                       ____________________________________
                                                         DENNIS M. COTA
25
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                     1
                                                            [Proposed] Order (2:18-cv-02656 WBS DMC (PC))
